DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent number 9,634,433 hereafter ’433, claim 1 of US patent number 10,050,384 hereafter ’384, claim 1 of US Patent No. 10,522,947 hereafter ’947; and claims 1 and 2 of US patent No.  11,165,202, hereafter ’202. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of instant application is broader than claims 1, 8 and 18 of US of the US Patent No. ’433, claims 1 (and claims 4, and 7-11) of the US Patent No. ’947, and US Patent number 10,050,384 also contains the presently claimed limitations. 
Claim 1 of instant application is also broader than claims 1 and 2 of the US Patent No. ’202, as the claimed limitations of an instant application is equivalent and broader than claims 1 and 2 of US patent number ’202. 
Thus, the US patents ’947, ’433 and ’384 discloses all the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney (2008/0045090).
Regarding claim 1, Caveney discloses a communication jack 100 for mating with a communication plug, said communication jack 100 comprising: a housing 106 having an aperture for receiving said communication plug (see fig. 5); a plurality of plug interface contacts (PICs) 1504, wherein a portion of a first PIC (half of 1504) of the plurality of PICs forms a first capacitor plate and a portion of a second PIC (another half of 1504) of the plurality of PICs forms a second capacitor plate; and a dielectric film 1508, (dielectric layer, see paragraph 64, lines 5, 6) separating the first PIC and capacitor plate from the second PIC and capacitor plate (see paragraph 64, lines 5, 6); and a sled (1510, 1512) positioned at least partially inside said housing (fig. 15C), a first end 1512 of said sled being proximate said aperture and having a mandrel 1506 (fig. 15G), a second end being distal said aperture.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett et al. (US 6,176,742) hereafter Arnett.
Regarding claim 1, Arnett discloses a communication jack 10 for mating with a communication plug, said communication jack 10 comprising: a housing having an aperture for receiving said communication plug; a plurality of plug interface contacts (PICs) 98, 96; a portion of a first PIC of the plurality of PICs forms a first capacitor plate and a portion of a second PIC of the plurality of PICs forms a second capacitor plate; and a dielectric film 100 separating the first PIC and capacitor plate from the second PIC and capacitor 
    PNG
    media_image1.png
    406
    541
    media_image1.png
    Greyscale
plate (see column 4, lines 34-46 and figs. 2, 6); and  a sled 82 positioned at least partially inside said housing, a first end of said sled being proximate said aperture and having a mandrel M1, M2 (front portion of sled 82), a second end being distal said aperture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831